I concur in the foregoing opinion as to the result.
In the explanation of Cassidy v. Angell, however, there is an expression of approval, inferentially at least, of the doctrine that "a plaintiff is entitled to the benefit of a presumption that the deceased was in the exercise of the care of a person of ordinary prudence, nothing appearing to the contrary" — from which I desire to note my dissent.
The doctrine referred to, when couched in plain and unmistakable terms, it seems to me, amounts to this — that in negligence cases there is a presumption, in favor of the plaintiff, that the deceased was in the exercise of due care, and *Page 133 
that, resting on such presumption, the plaintiff is not required to offer any evidence, either direct or circumstantial, showing freedom from contributory negligence, until such presumption has first been rebutted. That must mean that the burden of rebutting the so-called presumption rests upon the defendant; for if the plaintiff, in putting in his case, himself presented evidence, either direct or circumstantial, rebutting such presumption, he would throw himself out of court; and if he presented evidence supporting such presumption it would necessarily be evidence tending to show due care, and then he would not be relying on the presumption, so-called, but upon evidence; and the evidence, in my opinion, is what he must solely rely on, there being no presumption about it.
Very often, if not, indeed, in the large majority of cases, the plaintiff's evidence showing the defendant's negligence also shows circumstances from which the inference may be legally drawn that the deceased himself was in the exercise of due care. It matters not whether the freedom from contributory negligence be shown by direct or circumstantial evidence, it taking but very little to make out a prima facie case, and when the plaintiff rests his case he must, in order to avoid a nonsuit, have offered some evidence, in contra-distinction to a mere presumption, tending to show, first, that the defendant has been guilty of negligence which caused the injury or death; and second, that the person injured or killed did not by his own negligence contribute to causing such injury or death, for it is not every negligence causing injury or death that the defendant is liable for, but only that negligence which causes injury or death when the person injured or killed was himself exercising due care.
In this State the burden of proof as to both points is upon the plaintiff, and it never shifts, speaking with technical propriety, for the burden of proof as to any point is upon him who at the trial is required to establish that point in order to make out his side of the case prima facie; and it does not shift back and forth as the changing state of the evidence in the progress of the trial makes the greater weight thereof temporarily preponderate on one side or the other, for mere *Page 134 
weight of evidence, does not constitute what is technically called the burden of proof.
If any such presumption exists in this State as the foregoing opinion seems to imply, then without any evidence, either direct or circumstantial, being offered on that point by the plaintiff, the burden is devolved upon the defendant to rebut the presumption, the very existence of such presumption, in the absence of all evidence on the subject, casting, as it seems to me, the burden of proof upon the defendant, as the plaintiff is freed by the presumption from making out by the production of evidence a prima facie case.
Unless Cassidy v. Angell can be explained upon some more satisfactory ground than the existence of such a presumption, it is not in my opinion entitled to weight as an authority.